OLSZEWSKI, Judge,
concurring:
While I agree with the analysis and result reached by the majority, I must write separately to express my concern that this case will provide a poor precedent by inviting prisoners participating in a work release program to abuse this privilege -through conduct such as that of appellant herein. Though I believe that appellant in the present case *27may have committed a technical violation of 18 Pa.G.S.A. § 5121, I agree with the majority’s conclusion that the legislature did not intend such conduct to constitute an escape under this statute. If such conduct was intended to be included as a violation of this statute, the legislature should make an appropriate amendment to that effect.